McCay, Judge.
Upon' a fair construction of the contract sued on, we are of opinion that tbe agreement to pay counsel fees was a part, not of the contract to pay the money, but of the contract that the plaintiffs should have a lien on the crop. This seems never to have been enforced, and so far as counsel fees are concerned, is not a good lien under the Act of 1866. That confines the lien to provisions and commercial manures. We think, therefore, the plaintiff' had no right to recover the fees for the present suit. But though we reverse the judgment we shall direct the Court not to grant a new trial if the plaintiff will write off from the verdict the amount of said fees.
Judgment reversed.